DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment & Arguments
Examiner acknowledges submission of the amendment filed on July 19, 2021; the amendment has been entered. Claims 1-10 and 16-25 are currently pending. Claims 1-3 and 5-9 have been amended and claims 16-25 have been added by the applicant. Claims 11-15 were previously withdrawn and have now been cancelled by the applicant. The applicant’s amendment to independent claim 1 has overcome the previous rejection under 35 U.S.C. 112(b), and the examiner withdraws the rejection under 35 U.S.C. 112(b) presented in the previous Office Action mailed on April 19, 2021. 


Claim Objections
Claim(s) 3 and 25 are objected to because of the following informalities: 
Claim 3, lines 4-5, “unable to to cause the control system”, should be change to - - unable 
Claim 25, line 1, “The system of claim 25, wherein”, should be change to - - The system of claim  - -.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7, 9-10, 16, 18, and 24-25 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Vandevanter (US 2003/0212513 A1).

With regard to claim 1, Vandevanter teaches a system (Fig. 1) comprising:

a control system (26 – Fig. 1) configured to provide information to the electrical apparatus (14, 24, 34 – Fig. 1) and to receive information from the electrical apparatus (14, 24, 34 – Fig. 1), the control system comprising electronic processors (28 – Fig. 1) ([0023] lines 1-15), wherein
the electronic processors (28 – Fig. 1) are configured to cause the control system (26 – Fig. 1) to interact with the electrical apparatus (14, 24, 34 – Fig. 1) ([0038] lines 1-11), and
when some of the electronic processors (28 – Fig. 1) are unable to cause the control system (26 – Fig. 1) to interact with the electrical apparatus (14, 24, 34 – Fig. 1), at least one of the other electronic processors (28 – Fig. 1) is able to cause the control system (26 – Fig. 1) to interact with the electrical apparatus (14, 24, 34 – Fig. 1) ([0055] lines 1-10, as shown in Fig. 1 the system have electronic processors or redundant CCPUs (28 – Fig. 1) in order to ensure that the system would remain operative even in case of a failure in one of the electronic processors or redundant CCPUs).
With regard to claim 2, Vandevanter teaches all the limitations of claim 1, and further teaches the control system (26 – Fig. 1) further comprises one or more conditioning modules (30 – Fig. 1), each conditioning module (30 – Fig. 1) being configured to sense a property of the electrical power distribution network (12 – Fig. 1) and generate data based on the sensed property ([0021] lines 5- 12, [0022] lines 1-12),
the control system (26 – Fig. 1) further comprises a command module (28, 30, 32, 72 – Fig. 1), the electronic processors (28 – Fig. 1) being part of the command module (28, 30, 32, 72 – Fig. 1), and
the electronic processors (28 – Fig. 1) being configured to cause the control system (26 – Fig. 1) to interact with the electrical apparatus (14, 24, 34 – Fig. 1) comprises the command module (28, 30, 32, 72 – Fig. 1) being configured to generate a command signal (38 – Fig. 1) ([0025] lines 1-11) for the electrical apparatus (14, 24, 34 – Fig. 1) based on the data generated by one or more of the conditioning modules (30 – Fig. 1), the command signal being sufficient to cause the electrical apparatus (14, 24, 34 – Fig. 1) to monitor or control one or more aspects of the electrical power distribution network (12 – Fig. 1).
With regard to claim 5, Vandevanter teaches all the limitations of claim 1, and further teaches some of the electronic processors (28 – Fig. 1) being unable to cause the control system (26 – Fig. 1) to interact with the electrical apparatus (14, 24, 34 – Fig. 1) comprises some of the electronic processors (28 – Fig. 1) being temporarily or permanently incapacitated because of processor failure, being in a reprogramming or reconfiguration state, or transitioning to another state ([0055] lines 9-10).
With regard to claim 7, Vandevanter teaches all the limitations of claim 2, and further teaches the one or more aspects of the electrical power distribution network (12 – Fig. 1) comprises one or more of: (i) a current flow in the electrical power distribution network and (ii) a voltage level in the electrical power distribution network ([0024] lines 1-8).
With regard to claim 9, Vandevanter teaches all the limitations of claim 2, and further teaches the command signal (38 – Fig. 1) being sufficient to control or monitor one or more aspects of the electrical power distribution network (12 – Fig. 1) comprises the command signal being sufficient to cause the electrical apparatus (14, 24, 34 – Fig. 1) to provide one or more of: (i) an operating status of the electrical apparatus or the electrical power distribution network, (ii) diagnostic information related to the electrical apparatus or the electrical power distribution network, and (iii) an operating mode of the electrical apparatus ([0025] lines 1-11).
With regard to claim 10, Vandevanter teaches all the limitations of claim 1, and further teaches the system further comprises an asset monitoring system (34 – Fig. 1), the asset monitoring system configured to monitor one or more aspects of an asset (14 – Fig. 1) connected to the electrical power distribution network (12 – Fig. 1) and to provide information (36 – Fig. 1) about the one or more monitored aspects to the control system (26 – Fig. 1).
With regard to claim 16, Vandevanter teaches all the limitations of claim 1, and further teaches the electrical apparatus (14, 24, 34 – Fig. 1) comprises a recloser, a switchgear, a circuit breaker (14 – Fig. 1) ([0018] lines 5-6), or voltage regulator.
With regard to claim 18, Vandevanter teaches all the limitations of claim 1, and further teaches the control system (26 – Fig. 1) is configured to be powered by the electrical power distribution network or by a back-up power source (48 – Fig. 1) ([0034] lines 1-7).
With regard to claim 24, Vandevanter teaches all the limitations of claim 10, and further teaches the one or more monitored aspects comprises information related to a status of an asset (14 – Fig. 1) connected to the electrical power distribution network (12 – Fig. 1) ([0025] lines 1-11); and
the asset comprises any of the electrical apparatus, a switch, a recloser, a fuse, a circuit breaker (14 – Fig. 1) ([0018] lines 5-6), a switchgear, and a transformer.
With regard to claim 25, Vandevanter teaches all the limitations of claim 24, and further teaches the status of the asset (14 – Fig. 1) comprises one or more of an operating capability of the asset and a health of the asset ([0025] lines 1-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Vandevanter (US 2003/0212513 A1).

With regard to claim 23, Vandevanter teaches all the limitations of claim 1, and further teaches the electrical apparatus (14, 24, 34 – Fig. 1) and the control system (26 – Fig. 1), but do not expressly teach the electrical apparatus and the control system are integrated into a single unit.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have electrical apparatus and the control system are integrated into a single unit in order to lower manufacturing cost, expedite production and reduce the size of the ground fault interruption device; since it has been held that use of integrated/single unit would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Allowable Subject Matter
Claim(s) 3-4, 6, 8, 17, and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 3, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the electronic processors have more than one readiness state, and the electronic processors are able to cause the control system to interact with the electrical apparatus in a first readiness state and are unable to cause the control system to interact with the electrical apparatus in a second readiness state.”
Claim(s) 4, 8, and 17 are allowed by dependence on claim 3.
With regard to claim 6, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the control system further comprises a communications interface, the communications interface configured to allow any of the electronic processors to communicate with one or more of the other electronic processors, and each of the electronic processors is configured to determine a readiness state of any other electronic processor via the communications interface and to change the readiness state of any other electronic processor via the communications interface.”
With regard to claim 19, Vandevanter teaches the control system (26 – Fig. 1) further comprises a command module (28, 30, 32, 72 – Fig. 1); but, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “each of the electronic processors has at least a first readiness state and a second readiness state; the electronic processors consume less power in the second readiness state than in the first readiness state; and when the control system receives power from the back-up energy source, at least some of the electronic processors are placed in the second readiness state.”
Claim(s) 20 and 21 are allowed by dependence on claim 19.
With regard to claim 22, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the electronic processors comprise a first set of one or more electronic processors and a second set of one or more electronic processors; the first set of one or more processors is configured to provide a state-change signal to the second set of one or more electronic processors; and the electronic processors of the second set of processors change readiness state in response to receiving the state-change signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Brown (US 2006/0187600 A1) teaches a sensor detects the presence or absence of a power source and the type of power source, which is classified according to its type. A power source classification program is executed by the controller that interprets the sensor data and causes disconnection or reclosing of the disconnection actuation mechanism depending on a desired status (ON or OFF) of the branch circuit breaker when standby power is available.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571)272-5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.


/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836